In re Cage, Tommy; — Plaintiffs); applying for supervisory and/or remedial writs; *180Parish of Orleans, Criminal District Court, Div. “J”, No. 313-962.
Writ granted. The trial court is ordered to limit its determination as instructed by the per curiam order issued by this Court on February 4, 1994. This determination may not be accomplished by questioning jurors as to the effect the reasonable doubt jury charge may have had on their understanding of the burden of proof or any other effect on their mental processes. C.E. art. 606(B).
DENNIS, J., not on panel.